                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                   Plaintiff,                           4:98CR3058
     vs.
                                                      RELEASE ORDER
MARCUS L. HITZ,
                   Defendant.


    Defendant is released subject to the following:

    1)     Defendant shall appear at a revocation hearing to commence before
           the Honorable John M. Gerrard, Chief United States District Judge, in
           Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 11:30
           a.m. on August 16, 2019


    2)     Defendant shall comply with all terms and conditions of supervised
           release which were imposed at sentencing, and the following
           additional conditions:

           a.    Defendant shall promptly obtain a copy of the results of his
                 treatment evaluation performed in April of 2019.

           b.    If the evaluation recommends drug treatment, Defendant shall
                 participate and fully cooperate with any treatment plan deemed
                 advisable by his supervising officer.


    May 9, 2019.
                                          BY THE COURT:
                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
